EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David J. Johnson (Reg. No. 61,000) on 02/24/21.

The application has been amended as follows: 

Claim 1:
A device for surface rendering three-dimensional (3D) medical imaging data of an object, the device comprising: 
a display device; and
a controller configured via execution of a surface extraction application to: 
control the display device to render a first model of the 3D medical imaging data showing depth positions corresponding to a given surface threshold, the given surface threshold comprising a 
control the display device to render a second model of the 3D medical imaging data showing respective depth positions corresponding to the surface threshold, wherein the second model is faster to compute than the first model, wherein the second model replaces the first model at the display device, and wherein the second model is rendered in one or more of a similar position and a similar angle as the first model prior to being replaced at the display device, such that rendering of the first model and the second model at the display device are aligned; 
control the display device to update rendering of the second model to show updated respective depth positions corresponding to an updated surface threshold value that corresponds to a second surface position of the object different than the first surface position, and the updated surface threshold value is different than the given surface threshold value; and 
in response to an acceptance of the updated surface threshold value, control the display device to replace the second model with the 


Claim 11:
A method for surface rendering three-dimensional (3D) medical imaging data of an object, the method comprising: 
controlling, using a surface extraction application of a controller, a display device to render a first model of the 3D medical imaging data showing depth positions corresponding to a given surface threshold, the given surface threshold comprising a medical imaging signal intensity value that corresponds to a to an estimate of a first surface position of the object determined using given rules; 
controlling, using the surface extraction application of the controller, the display device to render a second model of the 3D medical imaging 
controlling, using the surface extraction application of the controller, the display device to update rendering of the second model to show updated respective depth positions corresponding to an updated surface threshold value that corresponds to a second surface position in the object different than the first surface position, and the updated surface threshold value is different than the given surface threshold value; and 
in response to an acceptance of the updated surface threshold value, controlling, using the surface extraction application of the controller, the display device to replace the second model with the first model showing updated depth positions corresponding to the updated surface threshold value, and wherein the first model showing the updated depth positions is rendered in one or more of the similar position and the similar angle as the first model, as originally rendered, prior to replacing the second model at  aligned.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/CHARLES E ANYA/Primary Examiner, Art Unit 2194